Exhibit 10.13 THE FEMALE HEALTH COMPANY NONSTATUTORY STOCK OPTION GRANT AGREEMENT (Grant No.) THIS NONSTATUTORY STOCK OPTION GRANT AGREEMENT dated as of (the "Grant Date"), is between ("Optionee") and THE FEMALE HEALTH COMPANY, a Wisconsin corporation (the "Company"). RECITALS A. The Company adopted The Female Health Company 2008 Stock Incentive Plan (the "Plan"), which was approved by its Board of Directors (the "Board") and shareholders effective March 27, 2008.The Plan is administered by the Compensation Committee of the Board. B.
